Order entered October 19, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01017-CV

                                  LISA HAWKINS, Appellant

                                                V.

                 MICHAEL JENKINS AND WANDA JENKINS, Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-01539-D

                                            ORDER
       By letter dated October 11, 2018, we directed appellant to file, within ten days, written

verification she had requested the reporter’s record and paid the reporter’s fee.         Although

appellant has not responded, court reporter Coral L. Wahlen has filed a request for an extension

of time to file the record. In her request, she states she has received payment from appellant.

       We GRANT Ms. Wahlen’s request and ORDER the reporter’s record be filed no later

than November 7, 2018.


                                                       /s/   DAVID EVANS
                                                             JUSTICE